Citation Nr: 0308926	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active military service from February 1954 to 
February 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for a 
bilateral knee disorder.

In February 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

In February 2001 the Board remanded the case to the RO for 
further development and adjudicative action.  

In October 2002 the RO most recently affirmed the 
determination previously entered.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issue on appeal has been completed.  

2.  A chronic acquired disorder of either knee was not shown 
in service or for many years thereafter; nor was 
osteoarthritis disabling to a compensable degree during the 
first post service year.

3.The probative, competent evidence establishes that the 
veteran's current bilateral knee disorder is age-related and 
not linked to active service on any basis.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service; nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show treatment for a knee 
injury or a diagnosis of a knee disorder.  They show the 
veteran sustained a fracture of the left radius on May 19, 
1955 after falling in the shower room.  At that time his 
general history and physical examination was essentially 
negative except for pain and tenderness of the left elbow 
joint.  These treatment records contain no reference to a 
knee injury incurred in that fall.  

The January 1957 medical separation examination shows that 
the lower extremities and musculoskeletal system were normal.  
The examination report listed scars of the left elbow, left 
forearm, right eyebrow and right knee.  

The evidence does not show a diagnosis of arthritis during 
the initial post-service year.  

The veteran filed his original application for service 
connection for residuals of the left elbow fracture in March 
1974.  He related the events pertaining to how he fractured 
his elbow and the symptoms that he experienced since active 
service.  He did not relate having sustained a knee injury at 
that time.  

The evidence shows that the RO obtained the veteran's 
complete service medical records from the National Personnel 
Records Center in July 1974.  

The veteran underwent a VA compensation examination for his 
left elbow disability in July 1974.  He again related having 
sustained the in-service elbow fracture and his present 
symptoms, but he did not relate having sustained a knee 
injury or that he had knee symptoms.  

In September 1974 the RO granted service connection for 
residuals of the left elbow fracture.  The RO denied service 
connection for a scar of the right knee.  The veteran did not 
appeal the latter decision.  

The veteran underwent another VA compensation examination for 
his left elbow disability in February 1975.  He again related 
the in-service elbow fracture and his present symptoms, but 
he did not relate having sustained a knee injury or that he 
had knee symptoms.  

The evidence includes VA hospitalization reports and 
treatment records dated from January 1982 to October 1983.  
These records do not show diagnosis or treatment of a knee 
disorder.  They do show that a lesion at the right knee was 
excised in July 1983.  A tissue examination in August 1983 
resulted in a diagnosis of intradermal nevus of the right 
knee.  

The veteran underwent VA examinations in January 1987 and 
March 1989 regarding a prior excision of a cyst from his left 
foot.  

VA outpatient treatment records show the veteran was seen for 
knee pain in October 1991.  The examiner noted that this was 
a new complaint.  On physical examination the knees appeared 
normal.  He was referred for an orthopedic consultation.  
This was performed in November 1991.  The veteran complained 
of right knee pain with kneeling and bending.  The assessment 
was patellofemoral pain and medial joint line pain.  

Private medical records show the veteran was seen in December 
1994 for injuries sustained in an automobile accident.  He 
reported having right knee pain and swelling.  

X-ray examination of the right knee showed minimal 
degenerative changes in the patellofemoral joint and the 
medial compartment of the tibiofemoral joint.  There was also 
suspected joint effusion.  The diagnosis was knee sprain.  
Follow-up evaluations later that month included impressions 
of acute contusion and abrasion of the right knee.  

Private medical records show the veteran was seen for 
complaints of knee pain in December 1995.  

The evidence includes a February 1996 private medical 
examination report.  The veteran stated that he had had 
problems with his low back and knees since being injured in a 
vehicular accident in December 1994.  The physician performed 
a physical examination.  The impression was status post 
contusion of both knees.  

The veteran underwent another VA compensation examination for 
his left elbow disability in April 1996.  He again related 
the in-service elbow fracture and his present symptoms, but 
he did not relate having sustained a knee injury or that he 
had knee symptoms.  

VA outpatient treatment records dated in 1996.  They show 
treatment mainly for his service-connected left elbow 
disability.  In July 1996 the veteran complained of increased 
knee pain.  The assessment was rule out degenerative joint 
disease of the knees and the examiner referred him for an x-
ray examination.  X-ray examination showed moderate 
degenerative joint disease with effusion of the right knee 
and mild degenerative joint disease of the left knee.  

The evidence includes private medical records dated in July 
1996.  The veteran was evaluated for complaints of arthritic 
pain.  An x-ray examination of the knees was performed at 
that time.  The impression was bilateral patellofemoral and 
medial joint compartment degenerative changes with the right 
medial compartment being most involved.  The final assessment 
was degenerative joint disease.  

The evidence includes a July 1997 private medical examination 
report.  
The report shows that the examination was performed primarily 
to evaluate the veteran's left elbow disability.  The 
physician referred to an x-ray examination of the knees that 
was performed in July 1996.  The physician stated that the x-
rays showed moderate degenerative changes of the right knee 
but no abnormalities of the left knee.  

VA outpatient treatment records dated from January 1997 to 
December 1997 show treatment for several unrelated 
conditions.  In November 1997 the veteran was seen for 
complaints of bilateral knee pain.  The examiner noted a 
prior history of degenerative joint disease.  The assessment 
was chronic bilateral knee pain.  On follow-up examination in 
December 1997 the assessment was complaints of bilateral knee 
pain.  

The veteran underwent a VA compensation examination in March 
1998.  The veteran stated that his knee problems had begun in 
1955 when he fell in the shower.  He stated that he fractured 
his elbow and landed on his knees.  He stated he began having 
aches in his knees about ten years earlier.  The examiner 
performed a physical examination and obtained x-rays of the 
knees.  The x-ray examination showed degenerative changes in 
both medial and patellofemoral compartments, but most marked 
in the right medial compartment.  There was right knee joint 
effusion, which the examiner stated may be inflammatory or 
traumatic in nature.  The examiner stated this was a 
nonspecific finding.  The final diagnosis was osteoarthritis 
of the knee.  

VA outpatient treatment records show the veteran was seen for 
chronic bilateral knee pain in April 1998.  The assessment 
was degenerative joint disease of the knees.  Additional 
outpatient treatment records dated through December 1998 
include assessments of degenerative joint disease and 
osteoarthritis of the knees.  

At his personal hearing the veteran testified that while 
taking a shower during active service he slipped and scraped 
his right knee on the concrete floor, which was the same 
event during which he fractured his elbow.  Transcript, pp. 
1-3 (Feb. 1999).  

He testified that he did not report his knee pain many years 
earlier because the pain medication taken for his left elbow 
alleviated his symptoms.  Tr., p. 3.  He then testified that 
he fell on both knees during his is-service fall.  Tr., p. 4.  

The evidence includes a February 1999 statement from the 
veteran's wife.  She recalled that the veteran had related to 
her that he had injured his knee in a fall during active 
service.  She stated that he had complained of bilateral knee 
pain for many years.  She stated that he had not sustained 
any post-service accident in his civilian life.  

The evidence shows that a VA x-ray examination was performed 
in April 1999.  The impression was bilateral degenerative 
arthritis of the knees.  An October 1999 consultation sheet 
states that the veteran has severe knee arthritis and he is a 
candidate for a total knee arthroplasty.  

The evidence shows the veteran underwent Magnetic Resonance 
Imaging (MRI) of the knees in September 1999.  MRI of the 
left knee showed osteoarthritis evidenced by chondromalacia, 
marginal osteophytes and some probable tearing of the 
posterior horn and mid body of the medial meniscus, joint 
effusion, a small Baker's cyst and chondromalacia patella.  
MRI of the right knee showed a tear of the posterior horn of 
the medial meniscus, degenerative changes of the medial 
compartment, osteophytic spurring and effusion.  A private 
follow-up evaluation was performed in October 1999.  The 
physician noted that the MRI studies showed significant 
degenerative changes and torn menisci, bilaterally.  The 
examiner recommended a right total knee arthroplasty.  

The evidence includes a June 2001 private medical evaluation 
report in support of the claim.  The veteran reported having 
sustained injury to both knees in 1955 at the time he 
fractured his elbow.  He stated that he had superficial 
lacerations of the knees at that time.  The physician 
performed a physical examination.  X-ray examination showed 
advanced degenerative arthritis with joint space narrowing.  

The physician stated that the veteran had arthritis in the 
knees which was most likely secondary to the injury that 
occurred on the knees at that time.  The physician stated 
that the right knee injury in the December 1994 motor vehicle 
accident was an exacerbation of the preexisting problem that 
had been initiated in 1955.  The diagnosis was bilateral post 
traumatic degenerative arthritis of the knees.  The physician 
stated that the veteran would require bilateral total knee 
arthroplasties and felt this was related to the fall in 1955.  
In an addendum the physician stated that his opinions were 
based on a review of the veteran's service medical records.  

The veteran underwent a VA compensation examination in July 
2002.  This was performed by an independent medical examiner 
who is a Diplomate of the American Board of Orthopaedic 
Surgeons.  The physician certified that he reviewed the 
claims folder in connection with the examination.  The 
physician reported the veteran's prior medical history.  The 
veteran related having fallen on both knees during active 
service and incurring a right knee laceration at that time.  
He stated that his knee pain resolved during active service 
and he first noticed bilateral knee pain in 1974.  

The physician performed a physical examination.  X-ray 
examination showed advanced osteoarthritis of the knees, 
bilaterally.  The diagnosis was advanced bilateral knee 
osteoarthritis.  Based on a review of the evidence and the 
examination the physician opined that the veteran's bilateral 
knee osteoarthritis was not due to his military service 
including the fall that he claimed had occurred during active 
service.  The physician stated that the severe narrowing 
involving the medial compartments of the knees are age 
related and would be as they are today even absent his 
described fall during his military service.  The physician 
stated that the bilateral nature of his osteoarthritis 
involving principally the medial compartments and to some 
degree the patellofemoral regions are those noted in an 
individual who is aging and often times obese.  The physician 
explained that the long period of having no knee pain after 
his discharge from active service indicates that there were 
no interarticular abnormalities as the cause of his arthritis 
changes in his knees.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis

Preliminary Matter: Duty to Assist

As stated, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issue of service connection for a 
bilateral knee disorder.  

In March 2002, the RO notified the veteran of the enactment 
of the VCAA.  The RO advised him to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West Supp. 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  In particular, through the issuance 
of the June 1998 and September 2002 rating decisions, the 
September 1998 statement of the case (SOC) and the July 2000 
and October 2002 supplemental statements of the case (SSOC), 
he has been given notice of the requirements of service 
connection.  

The evidence shows that the RO also considered his claim for 
service connection under the provisions of the VCAA in the 
September 2002 rating decision.  The RO also provided the 
veteran the full text of the new evidence-development 
regulation, 38 C.F.R. § 3.159, in the October 2002 SSOC.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes all available service medical records.  
The evidence shows the RO requested and obtained the 
veteran's complete service medical records from the National 
Personnel Records Center in July 1974 in connection with his 
original claim for service connection for residuals of an 
elbow fracture.  

The RO has also made multiple attempts to obtain additional 
service medical records from the National Personnel Records 
Center, the Department of the Navy, Headquarters of the 
United States Marine Corps and from alternate sources in 
connection with the present claim.  The veteran has also made 
multiple attempts to obtain additional records from the 
appropriate service departments.  He has stated that he has 
received negative responses on each occasion.  

This is a case in which it is clear from the responses to the 
requests and follow-up requests that such records sought do 
not exist and that any further attempts to obtain any 
additional records would be futile.  38 U.S.C.A. § 5103A 
(West Supp. 2002); see also 66 Fed. Reg. 45620, 45630 (August 
29, 2001) codified at 38 C.F.R. § 3.159(c)).  

The evidence includes all available post-service VA and 
private medical records.  The veteran has also provided 
personal hearing testimony and the transcript is in the 
claims folder.  The veteran has indicated that he has 
submitted all available post-service medical evidence.  

The veteran has submitted a private medical opinion in 
support of his claim.  He has also undergone an independent 
medical examination performed at the request of the VA.  
These examination reports contain medical opinions that 
address the issue of service connection.  

The Board finds that another VA compensation examination is 
not warranted in this case since the medical opinions already 
submitted and obtained provide adequate medical evidence to 
issue a decision in this case.  

This obviates any need for another medical opinion on the 
issue because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(d)).  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

The veteran seeks service connection for a bilateral knee 
disorder.  He contends that his current bilateral knee 
disability is directly attributable to an injury he sustained 
in May 1955.   The veteran contends that while taking a 
shower during active service he slipped and fell on his 
knees, which was the same event during which he fractured his 
elbow.  

The service medical records do not show treatment for a knee 
injury or a diagnosis of a knee disorder.  The service 
medical records do show the veteran sustained a fracture of 
the left radius on May 19, 1955 after falling in the shower 
room.  However, the hospital treatment records do not 
corroborate his claim that he sustained knee injuries in that 
fall.  In fact, at the time he underwent treatment for his 
left elbow, his general history and physical examination was 
essentially negative except for pain and tenderness of the 
left elbow joint.  These treatment records contain no 
reference to a knee injury incurred in that fall.  The 
January 1957 medical separation examination shows that the 
lower extremities and musculoskeletal system were normal.  

While the service medical records do not show treatment for 
or a diagnosis of residuals of a knee injury, the January 
1957 medical examination does show that the veteran had a 
scar of the right knee at the time of separation.  An event 
such as a knee injury is something that is observable to a 
lay person.  Therefore, there is support for the fact that 
the veteran did in fact injure his right knee during the May 
1955 fall.  

However, the service medical records do not show a chronic 
disease in service such as arthritis or a combination of 
manifestations such as ongoing knee pain sufficient to 
identify a chronic knee disorder.  Moreover, the remaining 
evidence of record does not show a continuity of 
symptomatology following separation from service.  In fact, 
the veteran does not allege that he had ongoing knee symptoms 
after the May 1955 fall.  During the July 2002 VA 
compensation examination he stated that his knee pain 
resolved during active service and he first noticed bilateral 
knee pain in 1974.  

This is nearly twenty years later.  During the March 1998 VA 
compensation examination the veteran stated that he began 
having aches in his knees about ten years earlier.  This is 
over thirty years later.  When he was examined for knee pain 
during the October 1991 VA outpatient examination, the 
examiner specifically noted that this was a new complaint.  
During a February 1996 private medical examination the 
veteran stated that he had had problems with his low back and 
knees since being injured in a vehicular accident in December 
1994.  At his personal hearing he testified that he did not 
report his knee pain many years earlier because the pain 
medication taken for his left elbow alleviated his symptoms.  
Tr., p. 3.  

The Board notes that the statements that the veteran first 
reported his knee pain during a 1974 VA examination is not 
consistent with the reports completed at that time.  The 
veteran filed his original application for service connection 
for residuals of the left elbow fracture in March 1974.  He 
related the events pertaining to how he had fractured his 
elbow and the symptoms that he experienced since active 
service, but he did not relate having sustained a knee injury 
at that time or having any current knee symptoms.  He also 
did not report a knee injury or ongoing knee symptoms during 
the July 1974 or February 1975 VA compensation examinations.  

The post-service medical evidence does not show a diagnosis 
of a presumptive disorder, such as arthritis, during the 
initial post-service year.  Therefore, service connection is 
not warranted on a presumptive basis.  

The initial post-service evidence establishing a current 
bilateral knee disorder comes many years after the veteran's 
separation from active service.  Beginning in 1991 the 
assessment was patellofemoral pain and medial joint line pain 
of the right knee.  In December 1994 during treatment for 
injuries sustained in an automobile accident, x-ray 
examination of the right knee showed minimal degenerative 
changes in the patellofemoral joint and the medial 
compartment of the tibiofemoral joint, and the diagnosis was 
knee sprain.  

The remaining medical evidence establishes that the veteran 
currently has a bilateral knee disorder.  X-ray examination 
during VA outpatient treatment in July 1996 showed moderate 
degenerative joint disease with effusion of the right knee 
and mild degenerative joint disease of the left knee.  The VA 
and private medical evidence dated since this time includes 
diagnoses of degenerative joint disease and osteoarthritis of 
the knees.  This has been confirmed by physical examinations 
and diagnostic studies, which include MRI studies performed 
in September 1999.  

The evidence in this case establishes that the veteran has a 
current bilateral knee disorder.  The question in this case 
is whether the current disorder is attributable to a fall 
during active service in May 1955 or any other incident or 
event of active service.  The determinative issue in this 
case is medical in nature and requires competent medical 
evidence.  Again, while as a lay person the veteran is 
competent to relate observable symptoms, he is not qualified 
to render a medical opinion that relates his current 
bilateral knee disorder to the claimed fall during active 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC 
held that lay assertions of medical causation cannot 
constitute evidence); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The only competent medical evidence of record addressing this 
issue consists of the March 1998 VA examination report, the 
June 2001 private medical evaluation report and the July 2002 
independent medical examiner's report.  

The examiner who performed the March 1998 VA compensation 
examination diagnosed osteoarthritis of the knee based on 
physical and x-ray examination.  The Board finds that this 
examiner's findings are not entitled to significant probative 
value since the examiner did not render an opinion as to 
whether or not the current knee disability is the result of 
an in-service fall in May 1955.  This examiner only stated 
that there was right knee joint effusion which may be 
inflammatory or traumatic in nature.  This examiner stated 
this was a nonspecific finding.  This examiner did not review 
the claims folder in connection with the examination.  



The physician who performed the June 2001 medical evaluation 
diagnosed arthritis in the knees which was most likely 
secondary to the injury that occurred on the knees in 1955.  
The physician stated that the veteran would require bilateral 
total knee arthroplasties and felt this was related to the 
fall in 1955.  

The physician also stated that the right knee injury in the 
December 1994 motor vehicle accident was an exacerbation of 
the preexisting problem that had been initiated in 1955.  The 
Board finds that this opinion is not entitled to a high 
degree of probative weight on the issue of service connection 
for several reasons.  

First, the Board notes that this physician did not certify 
that he reviewed all the evidence of record in rendering his 
opinion.  Although this physician stated that his opinions 
were based on a review of the veteran's service medical 
records, he did not account for the inconsistent history 
provided by the veteran.  The veteran reported to him that he 
had sustained superficial lacerations of both knees at the 
time of the fall in 1955.  The service medical records do not 
show lacerations of both knees.  

This physician did not account for the fact that the veteran 
did not complain of ongoing knee symptoms for many years 
after active service.  This physician also did not provide 
reasons for his bare conclusion that the right knee injury in 
the December 1994 motor vehicle accident was only an 
exacerbation of the preexisting problem.  He did not cite 
evidence supporting this opinion.  Therefore, the Board finds 
that this opinion is not entitled to significant probative 
value on the issue of causation.  

The Board finds that the most probative evidence on the issue 
of whether the veteran's current bilateral knee disorder is 
due to a fall in May 1955 is the independent medical 
examiner's July 2002 opinion.  This physician is a qualified 
specialist and is a Diplomate of the American Board of 
Orthopaedic Surgeons.  This physician certified that he had 
reviewed all the evidence in the claims folder in connection 
with the examination and in rendering an opinion in this 
case.  


Consequently, this physician was aware of the veteran's prior 
recorded medical history during and since active service.  
This physician is in a better position to render a fully 
informed medical opinion on the issue of causation.  The 
diagnosis was advanced bilateral knee osteoarthritis.  Based 
on a review of the evidence and the examination the physician 
opined that the veteran's bilateral knee osteoarthritis was 
not due to his military service including the fall that he 
claimed had occurred during active service.  

The physician stated that the severe narrowing involving the 
medial compartments of the knees are age related and would be 
as they are today even absent his described fall during his 
military service.  The physician stated that the bilateral 
nature of his osteoarthritis involving principally the medial 
compartments and to some degree the patellofemoral regions 
are those noted in an individual who is aging and often times 
obese.  

The physician explained that the long period of having no 
knee pain after his discharge from active service indicates 
that there were no interarticular abnormalities as the cause 
of his arthritic changes in his knees.  This opinion is 
highly probative of the issue because the physician cites 
specific factual and medical findings of record to support 
his opinion.  

For these reasons the Board finds that the probative, 
competent evidence establishes that the veteran's current 
bilateral knee disorder is age-related and not attributable 
to an injury during active service.  

The Board finds that the probative and competent evidence is 
not evenly balanced in this case, and concludes that a 
bilateral knee disorder has not been linked to service on any 
basis.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

